Allowable Subject Matter
Claims 11-12, 14-15 and 17-21 are allowed.
The following is a statement of reasons for allowance:  
The prior art fails to teach or clearly suggest the limitations stating:
“wherein the quantum dot particles are shielded by at least one of a house shielding method, a ligand shielding method and a jacket shielding method; and wherein the house shielding method comprises encapsulating the quantum dot particles by swelling and shrinking of carrier polymers in a solvent; wherein the swelling is carried out by heating the carrier polymers; wherein the shrinking is carried out by cooling of the carrier polymers; wherein the encapsulating of quantum dot particles is controlled by sonicating and further evaporating excess solvent from the carrier polymers; wherein encapsulation efficiency of the carrier polymers is within a range of 5 to 20 %” as recited in claim 11.
Mahoney et al. (Patent Document No. WO 2016/003986 A1) teaches a method, wherein the quantum dot particles are shielded by at least one of a house shielding method, a ligand shielding method and a jacket shielding method (¶ 0022: CdSe particles shielded by at least one of a ligand shielding method and a jacket shielding method), but fails to teach the method includes heating and cooling carrier polymers, sonicating and evaporating excess solvent, or encapsulation efficiency of the polymers is 5-20%.
Ijiro et al. (PG Pub. No. US 2014/0077132 A1) teaches a method including mixing a metal core having a ligand on a surface and a surface modifier in a solvent and conducting an ultrasonic treatment, to improve the solubility of the metal core having a ligand on a surface in a solvent, promoting ligand exchange reaction and self organization (¶ 0095).  However, Ijiro does not teach encapsulation efficiency of carrier polymers within a range of 5 to 20 %.
In light of these limitations in the claims (see Applicant’s fig. 6 & ¶¶ 0041-0042), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894